United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.F., Appellant
and
U.S. POSTAL SERVICE, DOMINICK V.
DANIELS PROCESSING & DISTRIBUTION
CENTER, Kearny, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Robert D. Campbell, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 21-0359
Issued: December 13, 2021

Case Submitted on the Record

DECISION AND ORDER
Before:
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 5, 2021 appellant, through counsel, filed a timely appeal from an October 21,
2020 merit decision Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case. 3
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the October 21, 2020 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment of compensation in the amount of $12,223.48, for which he was without fault,
because he concurrently received FECA wage-loss compensation and Social Security
Administration (SSA) age-related retirement benefits for the period May 1, 2019 through
February 29, 2020, without an appropriate offset; (2) whether it properly denied waiver of
recovery of the overpayment; and (3) whether OWCP properly required recovery of the
overpayment by deducting $500.00 from appellant’s continuing compensation payments every 28
days.
FACTUAL HISTORY
On June 4, 2018 appellant, then a 61-year-old motor vehicle operator, filed a traumatic
injury claim (Form CA-1) alleging that on May 31, 2018 he pulled his right hamstring when
climbing out of a truck while in the performance of duty. He stopped work on June 6, 2018 and
did not return. Appellant underwent OWCP-authorized surgical arthroscopy of the right knee with
partial medial meniscectomy on September 14, 2018. On January 23, 2019 OWCP accepted the
claim for complex tear of the medial meniscus of the right knee. It later expanded the acceptance
of the claim to include permanent aggravation of right knee arthritis. OWCP paid appellant wageloss compensation benefits on the supplemental rolls from January 26 through March 30, 2019 and
on the periodic rolls, commencing March 31, 2019.
On February 7, 2020 OWCP provided SSA with a Federal Employees Retirement System
(FERS)/SSA dual benefits calculation form.
On March 4, 2020 SSA completed the dual benefits calculation form, which listed
appellant’s SSA benefit rates with a FERS offset and without a FERS offset. Beginning May 2019,
the SSA rate with FERS was $1,812.00 and without FERS was $602.00. Beginning
December 2019, the SSA rate with FERS was $1,840.00 and without FERS was $611.00.
On March 13, 2020 OWCP prepared a FERS offset calculation worksheet wherein it noted
the calculation of appellant’s SSA offset overpayment from May 1, 2019 through
February 29, 2020. The total overpayment was determined to be $12,223.48. OWCP found that
appellant received an overpayment in the amount of $8,536.48 for the period May 1 through
November 30, 2019 and an overpayment in the amount of $3,687.00 for the period December 1,
2019 through February 29, 2020.
In a letter dated March 16, 2020, OWCP notified appellant that, based on the information
provided by SSA regarding the amount of his age-related retirement benefits, which were
attributable to Federal service, his FECA wage-loss compensation had been adjusted. After the
SSA offset, appellant was to receive net FECA wage-loss compensation of $2,355.39.
On March 24, 2020 OWCP issued a preliminary overpayment determination, finding that
an overpayment of compensation in the amount of $12,223.48 had been created, for the period
May 1, 2019 through February 29, 2020, because appellant’s SSA age-related retirement benefits
were partially based on credits earned while working for the federal government, and that this
portion of his SSA benefits constituted a prohibited dual benefit. It found him without fault in the
creation of the overpayment and provided him with an overpayment action request form and an
2

overpayment recovery questionnaire (Form OWCP-20) for his completion. OWCP requested that
appellant provide supporting financial documentation including income tax returns, bank account
statements, bills and cancelled checks, pay slips, and any other records to support his reported
income and expenses. It notified him that, within 30 days of the date of the letter, he could request
a telephone conference, a final decision based on the written evidence, or a prerecoupment hearing.
No response was received.
By decision dated April 28, 2020, OWCP finalized its preliminary overpayment
determination that appellant had received an overpayment of compensation in the amount of
$12,223.48, for the period May 1, 2019 through February 29, 2020, because it had failed to offset
his compensation payments by the portion of his SSA age-related retirement benefits that were
attributable to Federal service. It further found that he was without fault in the creation of the
overpayment, but denied waiver of recovery of the overpayment because the evidence of record
was insufficient to establish that recovery of an overpayment would defeat the purpose of FECA
or would be against equity and good conscience. OWCP required recovery of the overpayment by
deducting $609.45 every 28 days from appellant’s continuing compensation payments.
OWCP subsequently received appellant’s overpayment action request dated April 20,
2020, wherein appellant requested a prerecoupment hearing regarding possible waiver of recovery
of the overpayment. In an accompanying Form OWCP-20, he reported that he had total monthly
income of $8,643.00, including his spouse’s income of $4,000.00, SSA benefits of $1,840.00,
workers’ compensation benefits of $2,437.78, and other benefits of $365.22. Appellant listed
monthly expenses totaling $7,456.00. He listed his monthly expenses as $1,985.00 for mortgage,
$85.00 for gas, $149.00 for electricity, $550.00 for automobile loan, $200.00 for automobile gas,
$280.00 for automobile insurance, $150.00 for tolls, $200.00 for cell phone, $231.00 for cable,
telephone and internet, $170.00 for water, $300.00 for storage, $49.00 for health insurance,
$500.00 for food, $100.00 for clothes, $130.00 for hospital payment, $1,600.00 for credit card
payments, and $777.00 for a personal loan. Appellant noted that he had $694.00 in a checking
account. He indicated that he would be retiring on May 1, 2020 and would therefore be making
$1,964.00 before deductions in retirement. Appellant attached an SSA notice of award letter,
which showed that he received monthly benefits in the amount of $1,812.00 , beginning May 2019.
In a June 5, 2020 election of benefits form, appellant elected to receive Civil Service
Retirement System (CSRS) or FERS benefits in preference to any benefits to which he may have
been entitled to under FECA. 4
OWCP subsequently received another overpayment action request form, dated May 20,
2020, in which appellant requested a review of the written record by a representative of OWCP’s
Branch of Hearings and Review. In an accompanying Form OWCP-20, appellant again reported
that he had total monthly income of $8,643.00. He noted that he had available funds of $676.75
as of May 20, 2020.
OWCP subsequently received a Form OWCP-20, dated September 30, 2020, in which
appellant reported that he had total monthly income of $8,979.73, including his spouse ’s income
Appellant, through counsel, appealed OWCP’s April 28, 2020 decision to the Board. By order dated July 31,
2020, the Board dismissed appellant’s appeal at counsel’s request. Order Dismissing Appeal, Docket No. 20-1244
(issued July 31, 2020).
4

3

of $5,128.51, SSA benefits of $1,840.00, Supplemental Security Income of $1,646.00, and other
benefits of $365.22. Appellant listed total monthly expenses totaling $7,585.16. He noted monthly
expenses of $1,995.00 for rent or mortgage, $500.00 for food, $100.00 for clothing, $1,740.00 for
utilities, $873.00 for other expenses, $777.16 for a personal loan, and $1,600.00 for credit card
expenses. Appellant indicated that he had available funds of $1,545.47 as of September 30, 2020.
He reported that he had total debts of $71,510.93. Appellant attached a benefit statement showing
that he received $609.45 in net compensation for the period April 26 through May 23, 2020.
By decision dated October 21, 2020, OWCP’s hearing representative finalized the
March 24, 2020 preliminary overpayment determination, finding that appellant had received an
overpayment of compensation in the amount of $12,223.48 for the period May 1, 2019 through
February 29, 2020, because OWCP had failed to offset his compensation by the portion of his SSA
age-related retirement benefits that was attributable to his Federal service. It further found that he
was without fault in the creation of the overpayment, but denied waiver of recovery of the
overpayment because the evidence of record was insufficient to establish that recovery of an
overpayment would defeat the purpose of FECA or would be against equity and good conscience.
OWCP required recovery of the overpayment by deducting $ 500.00 every 28 days from
appellant’s continuing compensation payments.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of his or her duty. 5 Section 8116 limits the right of an employee to receive
compensation. While an employee is receiving compensation, he or she may not receive salary,
pay, or remuneration of any type from the United States. 6
Section 10.421(d) of OWCP’s implementing regulations requires OWCP to reduce the
amount of compensation by the amount of any SSA age-related retirement benefits that are
attributable to the employee’s Federal service. 7 FECA Bulletin No. 97-09 provides that FECA
benefits have to be adjusted for the FERS portion of SSA age-related retirement benefits because
the portion of the SSA benefit earned as a federal employee is part of the FERS retirement package,
and the receipt of FECA benefits and federal retirement concurrently is a prohibited dual benefit. 8
ANALYSIS -- ISSUE 1
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $12,223.48, for which he was without fault, because he
concurrently received FECA wage-loss compensation benefits and SSA age-related retirement
benefits for the period May 1, 2019 through February 29, 2020, without an appropriate offset.
5

5 U.S.C. § 8102(a).

6

Id. at § 8116.

7

20 C.F.R. § 10.421(d); see J.R., Docket No. 17-0181 (issued August 12, 2020); L.W., Docket No. 19-0787 (issued
October 23, 2019).
8

FECA Bulletin No. 97-09 (issued February 3, 1997); see also S.M., Docket No. 20-0152 (issued August 10, 2020).

4

The evidence of record indicates that, while appellant was receiving FECA wage-loss
compensation benefits, he was also receiving SSA age-related retirement benefits attributable to
his federal service. As noted, a claimant cannot receive both compensation for wage -loss
compensation benefits under FECA and SSA age-related retirement benefits attributable to federal
service for the same period without an appropriate offset.9 The information provided by SSA
establishes that appellant received SSA age-related retirement benefits that were attributable to his
federal service during the period May 1, 2019 through February 29, 2020. Consequently, the fact
of the overpayment has been established.
To determine the amount of the overpayment, the portion of the SSA benefits that were
attributable to federal service must be calculated. OWCP received documentation from SSA with
respect to the specific amount of SSA age-related retirement benefits that were attributable to
federal service. SSA provided its rate with FERS and without FERS for specific periods
commencing May 1, 2019 through February 29, 2020. OWCP provided its overpayment
calculations for each relevant period based on the SSA worksheet and in its March 24, 2020
preliminary overpayment determination.
The Board has reviewed OWCP’s calculation of benefits received by appellant for the
period May 1, 2019 through February 29, 2020 and finds that an overpayment of compensation in
the amount of $12,223.48 was created.10
LEGAL PRECEDENT -- ISSUE 2
Section 8129(b) of FECA provides: “Adjustment or recovery [of an overpayment] by the
United States may not be made when incorrect payment has been made to an individual who is
without fault and when adjustment or recovery would defeat the purpose of this subchapter or
would be against equity and good conscience.”11
Recovery of an overpayment will defeat the purpose of FECA when such recovery would
cause hardship to a currently or formerly entitled beneficiary because the beneficiary from whom
OWCP seeks recovery needs substantially all of his or her current income, including compensation
benefits, to meet current ordinary and necessary living expenses, and the beneficiary’s assets do
not exceed a specified amount as determined by OWCP. 12 An individual is deemed to need
substantially all of his or her current income to meet current ordinary and necessary living expenses
if monthly income does not exceed monthly expenses by more than $50.00. 13 Also, assets must
9

See I.U., Docket No. 20-0129 (issued July 31, 2020).

10

Id.

11

5 U.S.C. § 8129(b).

12

20 C.F.R. § 10.436. OWCP’s procedures provide that a claimant is deemed to need substantially all of his or her
current net income to meet current ordinary and necessary living expenses if monthly income does not exceed monthly
expenses by more than $50.00. Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment
Determinations, Chapter 6.400.4a(3) (September 2020). OWCP’s procedures further provide that assets must not
exceed a resource base of $6,200.00 for an individual or $10,300.00 for an individual with a spouse or dependent, plus
$1,200.00 for each additional dependent. Id. at Chapter 6.400.4a(2).
13

Id. at Chapter 6.400.4a(3); C.B., Docket No. 20-0031 (issued July 27, 2020); N.J., Docket No. 19-1170 (issued
January 10, 2020).

5

not exceed a resource base of $6,200.00 for an individual or $10,300.00 for an individual with a
spouse or dependent plus $1,200.00 for each additional dependent. 14 An individual’s liquid assets
include, but are not limited to cash, the value of stocks, bonds, saving accounts, mutual funds, and
certificate of deposits. 15
Recovery of an overpayment is considered to be against equity and good conscience when
an individual who received an overpayment would experience severe financial hardship in
attempting to repay the debt or when an individual, in reliance on such payment or o n notice that
such payments would be made, gives up a valuable right or changes his or her position for the
worse.16
OWCP regulations provide that the individual who received the overpayment is responsible
for providing information about income, expenses, and assets as specified by OWCP. This
information is needed to determine whether or not recovery of an overpayment would defeat the
purpose of FECA or be against equity and good conscience. The information is also used to
determine the repayment schedule, if necessary. 17
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the overpayment.
As OWCP found appellant without fault in the creation of the overpayment, waiver of
recovery of the overpayment must be considered, and repayment is still required unless adjustment
or recovery of the overpayment would defeat the purpose of FECA or be against equity and good
conscience. 18 However, appellant had the responsibility to provide financial information to
OWCP,19 but failed to do so.
In its preliminary overpayment determination, dated March 24, 2020, OWCP requested
that appellant provide a completed Form OWCP-20 and supporting financial documentation,
including copies of income tax returns, bank account statements, bills and cancelled checks, pay
slips, and any other records to support income and expenses. It advised him that it would deny
waiver of recovery if he failed to furnish the requested financial information within 30 days. While
appellant provided the requested Form OWCP-20, he did not submit any financial information
necessary for OWCP to determine if recovery of the overpayment would defeat the purpose of
FECA or be against equity and good conscience.

14

See supra note 122 at Chapter 6.400.4a(2) (September 2020).

15

Supra note 12 at Chapter 6.400.4b(3).

16

20 C.F.R. § 10.437(a)(b).

17

Id. at § 10.438(a); M.S., Docket No. 18-0740 (issued February 4, 2019).

18

Id. at § 10.436.

19

Id. at § 10.438; S.P., Docket No. 19-1318 (issued July 31, 2020).

6

Accordingly, as appellant did not submit the information required under 20 C.F.R. § 10.438
of OWCP’s regulations to determine his eligibility for waiver, the Board finds that OWCP properly
denied waiver of recovery of the overpayment.
LEGAL PRECEDENT -- ISSUE 3
The Board’s jurisdiction over recovery of an overpayment is limited to reviewing those
cases where OWCP seeks recovery from continuing compensation under FECA. 20
Section 10.441 of OWCP’s regulations21 provides that, when an overpayment has been
made to an individual who is entitled to further payments, the individual shall refund to OWCP
the amount of the overpayment as the error is discovered or his or her attention is called to the
same. If no refund is made, OWCP shall decrease later payments of compensation, taking into
account the probable extent of future payments, the rate of compensation, the financial
circumstances of the individual, and any other relevant factors, so as to minimize any hardsh ip.22
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly required recovery of the overpayment by deducting
$500.00 every 28 days from appellant’s continuing compensation payments.
OWCP provided appellant a Form OWCP-20 with its March 24, 2020 preliminary
overpayment determination. Appellant, however, did not provide sufficient financial information
and supporting documentation to support his income and expenses prior to the final October 21,
2020 overpayment decision. When an individual fails to provide sufficient financial information
with supporting documentation, OWCP should follow minimum collection guidelines designed to
collect the debt promptly and in full. 23 As such, the Board finds that OWCP properly required
recovery of the $12,223.48 overpayment at the rate of $500.00 every 28 days from his continuing
compensation payments.24
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation in the amount of $12,223.48, for which he was without fault, because he
concurrently received FECA wage-loss compensation benefits and SSA age-related retirement
benefits for the period May 1, 2019 through February 29, 2020, without an appropriate offset. The
Board further finds that OWCP properly denied waiver of recovery of the overpayment and

20

Id. at § 10.441; see M.P., Docket No. 18-0902 (issued October 16, 2018).

21

Id. at § 10.441(a).

22

Id.; see L.G., Docket No. 19-1274 (issued July 10, 2020).

23

See J.A., Docket No. 19-1946 (issued July 13, 2020); Frederick Arters, 53 ECAB 397 (2002); supra note 122 at
Chapter 6.500.2 (September 2020).
24

See J.A., id.; E.K., Docket No. 18-0587 (issued October 1, 2018); S.B., Docket No. 16-1795 (issued
March 2, 2017).

7

properly required recovery of the overpayment by deducting $500.00 from his continuing
compensation payments every 28 days.
ORDER
IT IS HEREBY ORDERED THAT the October 21, 2020 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 13, 2021
Washington, DC
Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

